                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.990 Filed 01/30/20 Page 1 of 36




                                              UNITED STATES DISTRICT COURT
                                          FOR THE EASTERN DISTRICT OF MICHIGAN

                            KEVIN LINDKE,
                                Plaintiff,                               Case No.: 19-cv-11905
                                                                       Honorable Mathew F. Leitman
                                  v.
                                                                          SECOND AMENDED
                            CYNTHIA A. LANE                                  COMPLAINT
                            in her official capacity, and

                                  and

                            TIMOTHY DONNELLON,
OUTSIDE LEGAL COUNSEL PLC




                            in his official capacity,
                                   Defendants
     www.olcplc.com




                                                                 /

                            OUTSIDE LEGAL COUNSEL PLC                FLETCHER FEALKO SHOUDY &
                            PHILIP L. ELLISON (P74117)               FRANCIS PC
                            Attorney for Plaintiff                   TODD J. SHOUDY (P41895)
                            PO Box 107                               Attorney for Defendant Lane
                            Hemlock, MI 48626                        1411 3rd St, Ste F
                            (989) 642-0055                           Port Huron, MI 48060
                            (888) 398-7003 - fax                     (810) 987-8444
                            pellison@olcplc.com                      (810) 987-8149 – fax
                                                                     tshoudy@fletcherfealko.com


                                                 SECOND AMENDED COMPLAINT
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.991 Filed 01/30/20 Page 2 of 36




                                                                 TABLE OF CONTENTS

                            INTRODUCTION ........................................................................................ 1

                            PARTIES .................................................................................................... 1

                            ABOUT EX PARTE YOUNG CASES AGAINST
                            JUDGES IN THEIR OFFICIAL CAPACITY ................................................ 4

                            ABOUT CASES AGAINST SHERIFFS IN THEIR
                            OFFICIAL CAPACITY EFFECTUATING JUDICIAL ORDERS .................... 5

                            JURISDICTION........................................................................................... 6

                            GENERAL ALLEGATIONS ......................................................................... 7
OUTSIDE LEGAL COUNSEL PLC




                            COUNT I - FIRST AMENDMENT PRIOR
     www.olcplc.com




                            RESTRAINT AS A VIOLATIVE SIVILLI “GAG ORDER” ........................... 12

                            COUNT II - FIRST AMENDMENT PRIOR RESTRAINT
                            “AS AUTHORITATIVELY CONSTRUED” THEORY
                            UNDER SKINNER .................................................................................... 15

                            COUNT III - DEPRIVATION OF PROCEDURAL
                            DUE PROCESS “AS AUTHORITATIVELY CONSTRUED”
                            THEORY UNDER SKINNER .................................................................... 23

                            DOCUMENTS........................................................................................... 28

                            CONCLUSION .......................................................................................... 31

                            RELIEF REQUESTED .............................................................................. 31




                                                                                 -ii-
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.992 Filed 01/30/20 Page 3 of 36




                                                           INTRODUCTION

                                  NOW COMES Plaintiff KEVIN LINDKE, by and through counsel, and

                            complains as follows:

                                                                PARTIES

                                  1.    Plaintiff KEVIN LINDKE is a resident of St. Clair County.

                                  2.    Defendant CYNTHIA A. LANE is a state court judge solely sued

                            in her official capacity and this suit is seeking declaratory relief (or injunctive

                            relief if declaratory relief is not available) and not monetary damages.
OUTSIDE LEGAL COUNSEL PLC




                                  3.    “When a state court judge is sued in his [or her] official capacity,
     www.olcplc.com




                            the suit is essentially against the state.” Muhammad v. Paruk, 553 F. Supp.

                            2d 893 (E.D. Mich. 2008).

                                  4.    “The only immunities that can be claimed in an official-capacity

                            action are forms of sovereign immunity that the entity, qua entity, may

                            possess, such as the Eleventh Amendment.” Kentucky v. Graham, 473 U.S.

                            159, 167 (1985); see also Alkire v. Irving, 330 F.3d 802, 810-811 (6th Cir.

                            2003) (“as a result of being sued only in their official capacities, Sheriff

                            Zimmerly and Judge Irving cannot claim any personal immunities, such as

                            quasi-judicial or qualified immunity, to which they might be entitled if sued in

                            their individual or personal capacities”).




                                                                    1
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.993 Filed 01/30/20 Page 4 of 36




                                  5.    Defendant TIMOTHY DONNELLON is the Sheriff of the St. Clair

                            County and is sued in his official capacity and this suit is seeking declaratory

                            and prospective injunctive relief and not monetary damages.

                                  6.    As a suit against defendants in their official capacities, this

                            “official-capacity suit is, in all respects other than name, to be treated as a

                            suit against the entity” they serve. Kentucky v. Graham, 473 U.S. 159, 166

                            (1985).
OUTSIDE LEGAL COUNSEL PLC




                                  7.    Defendants are not sued in any personal capacity.
     www.olcplc.com




                                  8.    Federal law (42 U.S.C. § 1983) directs that every person who,

                            under color of any statute, ordinance, regulation, custom, or usage, of any

                            State or Territory or the District of Columbia, subjects, or causes to be

                            subjected, any citizen of the United States or other person within the

                            jurisdiction thereof to the deprivation of any rights, privileges, or immunities

                            secured by the Constitution and laws, shall be liable to the party injured in

                            an action at law, suit in equity, or other proper proceeding for redress, except

                            that in any action brought against a judicial officer for an act or omission

                            taken in such officer’s judicial capacity, injunctive relief shall not be granted

                            unless a declaratory decree was violated or declaratory relief was

                            unavailable.




                                                                   2
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.994 Filed 01/30/20 Page 5 of 36




                                  9.    In accordance with Ex Parte Young, state sovereign immunity

                            does not stand in the way of a lawsuit against a public official “actively

                            involved with administering” the alleged violation of the US Constitution. Doe

                            v. DeWine, 910 F.3d 842, 849 (6th Cir. 2018) (quoting Russell v. Lundergan-

                            Grimes, 784 F.3d 1037, 1048 (6th Cir. 2015)).

                                  10.   The Eleventh Amendment “does not preclude actions against

                            state officials sued in their official capacities for prospective injunctive or
OUTSIDE LEGAL COUNSEL PLC




                            declaratory relief.” Thiokol Corp. v. Dep’t of Treasury, State of Mich.,
     www.olcplc.com




                            Revenue Div., 987 F.2d 376, 381 (6th Cir. 1993).

                                  11.   This Eleventh Amendment exception permits a federal court to

                            “compel[] a state official to comply with federal law.” Kanuszewski v. Mich.

                            Dep’t of Health & Human Servs., 927 F.3d 396, 417 (6th Cir. 2019) (citing

                            Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 & fn.10 (1989)).

                                  12.   To the extent that Defendants suggests there is an exhaustion-

                            of-remedies requirement to § 1983 claims, U.S. Supreme Court precedent

                            has expressly rejected that assertion. Kanuszewski v. Mich. Dep’t of Health

                            & Human Servs., 927 F.3d 396, 409 (6th Cir. 2019) (citing and quoting

                            Monroe v. Pape, 365 U.S. 167, 183 (1961) (“The federal remedy [under §

                            1983] is supplementary to [any] state remed[ies], and the latter need not be

                            first sought and refused before the federal one is invoked.”)).


                                                                  3
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.995 Filed 01/30/20 Page 6 of 36




                                          ABOUT EX PARTE YOUNG CASES AGAINST
                                            JUDGES IN THEIR OFFICIAL CAPACITY

                                  13.   “[A] judge can be sued in an official capacity, and injunctive relief

                            can be granted, when the judge violates a declaratory decree or when

                            declaratory relief is unavailable. Necessarily then, §1983 also contemplates

                            declaratory relief.” Dixon v. City of St. Louis, Case No. 19-cv-0112, 2019 WL

                            2437026 (E.D. Mo. 2019)

                                  14.   Consistent with this statutory scheme, courts have found that
OUTSIDE LEGAL COUNSEL PLC




                            declaratory relief may be awarded against judicial defendants named in their
     www.olcplc.com




                            official capacity. See, e.g., Ward v. City of Norwalk, 640 F. App’x 462, 467

                            (6th Cir. 2016) (“[T]he plain language of § 1983 contemplates a declaratory

                            judgment against judicial officers.”); see also McNeil v. Community Probation

                            Servs., LLC, CA6 Case No. 19-5262, 945 F.3d 991 (6th Cir. 2019)

                            (recognizing that constitutionally harmed parties may “sue[] the judges, if not

                            immune themselves, for their part in carrying out the alleged harm.”).

                                  15.   Defendant CYNTHIA A. LANE is sued in her official capacity both

                            as an enforcer of either an unconstitutional prior restraint (gag) order or the

                            unconstitutional Michigan nondomestic PPO statute as authoritatively

                            construed. See Georgevich v. Strauss, 772 F.2d 1078, 1087-1088 (3rd Cir.

                            1985); Nichols v. Sivilli, No. 14-cv-3821 (WJM), 2014 U.S. Dist. LEXIS

                            175391, 2014 WL 7332020 (D.N.J. Dec. 19, 2014).


                                                                   4
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.996 Filed 01/30/20 Page 7 of 36




                                  16.     “Where a suit challenges ‘statutes related to the judicial process

                            or statutes previously enforced by the particular judge against the plaintiff,’

                            judges are proper parties.” Georgevich v. Strauss, 772 F.2d 1078, 1088 (3rd

                            Cir. 1985).

                                    ABOUT CASES AGAINST SHERIFFS IN THEIR OFFICIAL
                                       CAPACITY EFFECTUATING JUDICIAL ORDERS

                                  17.     On December 23, 2019, the Sixth Circuit explained sovereign

                            immunity does not stand in the way of a lawsuit against a public official
OUTSIDE LEGAL COUNSEL PLC




                            “actively involved with administering” the alleged violation, even if it derives
     www.olcplc.com




                            from a state judicial order. McNeil v. Community Probation Servs., LLC, CA6

                            Case No. 19-5262, 945 F.3d 991 (6th Cir. 2019) (pagination not yet set).

                                  18.     The Sixth Circuit in McNeil also confirms that an injunction

                            against an official who implements a constitutional violation caused by

                            another official is also allowed Doe v. Univ. of Cincinnati, 872 F.3d 393, 399

                            (6th Cir. 2017) and Diaz v. Mich. Dep’t of Corr., 703 F.3d 956, 958-59, 966

                            (6th Cir. 2013) (permitting Ex parte Young suit against state actors at three

                            levels of allegedly unlawful action).

                                  19.     This suit, via the Second Amended Complaint, is not adding

                            Attorney General Dana Nessel notwithstanding the sua sponte comments

                            this Court made during a telephonic conference held on December 19, 2019;

                            however, the issues complained of are not ones caused or implemented by


                                                                    5
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.997 Filed 01/30/20 Page 8 of 36




                            the Office of Attorney General as it did not initiate and does not initiate any

                            known process to cause prior restraint or initiate any process for personal

                            protection orders under the Michigan nondomestic PPO statute against

                            Plaintiff KEVIN LINDKE. See Doe v. DeWine, 910 F.3d 842, 848 (6th Cir.

                            2018) (“general authority to enforce the laws of the state is not sufficient to

                            make government officials the proper parties to litigation challenging the

                            law”); see also McNeil v. Community Probation Servs., LLC, 945 F.3d 991,
OUTSIDE LEGAL COUNSEL PLC




                            (6th Cir. 2019) (“Ex parte Young more often gets plaintiffs in trouble for suing
     www.olcplc.com




                            an official too far removed from implementing a policy than for selecting an

                            official too intimately involved in its execution. That's because Ex parte

                            Young permits only lawsuits that can be meaningfully described as being

                            against the named official, not those that ‘merely mak[e] him a party as a

                            representative of the state, and thereby attempt[] to make the state a

                            party.’”).

                                                           JURISDICTION

                                   20.   This Court has jurisdiction pursuant to 28 U.S.C. § 1331, which

                            authorizes federal courts to decide cases concerning federal questions; 28

                            U.S.C. § 1343, which authorizes federal courts to hear civil rights cases; and

                            28 U.S.C. § 2201, which authorizes declaratory judgments via the

                            Declaratory Judgment Act.



                                                                   6
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.998 Filed 01/30/20 Page 9 of 36




                                  21.   Venue is proper in this judicial district.

                                                      GENERAL ALLEGATIONS

                                  22.   Plaintiff KEVIN LINDKE is the father of a young daughter referred

                            to herein as “OGL,” a minor child.

                                  23.   Tina Troy is the aunt of the mother of OGL. In other words, Tina

                            Troy is the maternal great-aunt of OGL.

                                  24.   Plaintiff KEVIN LINDKE and OGL’s mother have had a heated
OUTSIDE LEGAL COUNSEL PLC




                            and contested child custody battle.
     www.olcplc.com




                                  25.   At the heart of the matter, it is the belief and verifiable fact that

                            members of OGL’s family has let OGL come into regular contact with a twice-

                            convicted sex offender.

                                  26.   Because of the highly contested custody battle, Tina Troy would

                            take it upon herself to search out Facebook posts about OGL’s mother (and

                            that side of the family) listed on a Facebook page formerly known as “Justice

                            for O[GL]” and is now known as “Through My Eyes” (hereinafter “JFO/TME”).

                                  27.   The JFO/TME Facebook page features political and opinion

                            commentary about the actions of the family of OGL’s mother and also

                            protests, debates, and communicates about the failures of OGL’s maternal

                            family as well as complicit governmental officials in failing to use legal

                            authority to prevent “a twice convicted violent sexual predator” from having



                                                                    7
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.999 Filed 01/30/20 Page 10 of 36




                            “ongoing      access       to”     OGL.       See      https://www.facebook

                            .com/groups/2845344492357419/

                                  28.   This is an example:
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                  29.   This Facebook group has over 3,000 voluntary members. See

                            https://www.facebook.com/groups/2845344492357419/members/

                                  30.   On March 4, 2019, Tina Troy filed an ex parte petition for

                            issuance of a personal protection order (PPO) pursuant Michigan law, MCL

                            600.2950a, against Plaintiff KEVIN LINDKE solely premised on speech

                            made solely via Facebook.




                                                                  8
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1000 Filed 01/30/20 Page 11 of 36




                                   31.    On March 4, 2019, Defendant CYNTHIA A. LANE1 issued an ex

                             parte order premised on Tina Troy’s an ex parte petition for issuance of a

                             personal protection order (PPO) under the Michigan non-domestic PPO

                             statute.

                                   32.    Said order included a provision which expressly prohibited

                             Plaintiff KEVIN LINDKE from “posting comments about [Tina Troy] on social

                             media” [hereinafter the “Social Media Injunction”].
OUTSIDE LEGAL COUNSEL PLC




                                   33.    The Social Media Injunction was recorded into and became
     www.olcplc.com




                             enforceable, by arrest via entry into the Law Enforcement Information

                             Network (“L.E.I.N.”) as entered and made effective by Defendant TIMOTHY

                             DONNELLON.2 See MCL 600.2950a(17).

                                   34.    The speech prohibited by the Social Media Injunction does not

                             fall under the exceptions to the First Amendment’s long-standing prohibition

                             on prohibiting speech.

                                   35.    The Social Media Injunction fails the applicable standard of

                             constitutional review (i.e. strict scrutiny) and unconstitutionally restrained



                                   1  All references to “Defendant CYNTHIA A. LANE” means against her in her official
                             capacity—a specialized status under Section 1983 law.
                                    2 To the extent that Defendant TIMOTHY DONNELLON would argue that he was

                             merely following an order of the St. Clair County Circuit Court, an alleged violation may
                             involve two actors and the potential immunity of one does not necessarily free the other
                             from suit. McNeil v. Community Probation Servs., LLC, CA6 Case No. 19-5262, 945 F.3d
                             991 (6th Cir. 2019) (pagination not yet set).

                                                                        9
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1001 Filed 01/30/20 Page 12 of 36




                             Plaintiff KEVIN LINDKE’s right to speech under the First Amendment of the

                             United States Constitution.

                                   36.   There is either no appeal or an inadequate appeal from the ex

                             parte issuance of the Social Media Injunction upon its ex parte issuance.

                                   37.   Plaintiff KEVIN LINDKE was jailed on warrants issued premised

                             solely on the Social Media Injunction.

                                   38.   There have been other instances of using a prior-restraint based
OUTSIDE LEGAL COUNSEL PLC




                             social media injunctions by this judicial office in the St Clair County Circuit
     www.olcplc.com




                             Court (even when there are different sitting judges). See Exhibits M, N, and

                             O.

                                   39.   This lawsuit as commenced on June 26, 2019.

                                   40.   On October 28, 2019, the St Clair County Circuit Court issued an

                             opinion and order vacating, in substantial part, the prior issued personal

                             protection order issued against and upon Plaintiff KEVIN LINDKE.

                                   41.   The opinion and order provided no legal remedy for the time

                             period of March 4, 2019 to October 29, 2019 when the St Clair County Circuit

                             Court deprived him, ex parte, of his First, Second, Fourth, Fifth, and

                             Fourteenth Amendments rights.

                                   42.   However, the October 28 decision curiously did not address

                             whether the March 4, 2019 PPO was issued in violation of the First


                                                                   10
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1002 Filed 01/30/20 Page 13 of 36




                             Amendment, was unconstitutional for failing to provide due process, or

                             otherwise confirmed that the authoritative construction of the Michigan non-

                             domestic PPO statute was rendered in error.

                                   43.   Unconstitutional use of Michigan non-domestic PPO statute in a

                             manner to cause a prior restraint is an authoritative construction due to more

                             than one judge in St Clair County undertaking the same in the same court.

                                   44.   Plaintiff KEVIN LINDKE wants to, intends to, and desires to make
OUTSIDE LEGAL COUNSEL PLC




                             constitutionally-protected statements and posts (i.e. speech) about Tina

                             Troy, her and her family’s involvement with allowing OGL to come into
     www.olcplc.com




                             regular contact with a twice-convicted sex offender, and discuss the

                             involvement and failures of legal officers to protect OGL on the JFO/TME

                             Facebook page, but fears to do so due to the prior restraints entered against

                             him as described above.

                                   45.   Moreover, on information and belief, a permanent record of the

                             issuance of the Social Media Injunction was entered and remains entered

                             into (and can never be removed from) the Law Enforcement Information

                             Network (“L.E.I.N.”), and is accessible by law enforcement officers across

                             the State of Michigan at any time. See JH v. JPH, 2020 Mich. App. LEXIS

                             249, at *4 (Ct App, Jan. 14, 2020) (a [Michigan] PPO is entered into the Law

                             Enforcement Information Network (LEIN), and there is no statutory provision


                                                                  11
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1003 Filed 01/30/20 Page 14 of 36




                             providing its removal after the PPO expires.”); Gupton v. Johnston, 2010

                             Mich. App. LEXIS 205, at *3-4 (Mich. Ct. App., Jan. 28, 2010) (“if respondent

                             had obtained a hearing and succeeded, the only relief would have been a

                             law enforcement agency inputting the relevant information (modification,

                             termination, etc.) into the LEIN, not the actual removal of the PPO from the

                             system”).

                                   46.    Because an “injunction, so far as it imposes prior restraint on
OUTSIDE LEGAL COUNSEL PLC




                             speech and publication, constitutes an impermissible restraint on First

                             Amendment rights,” Org for a Better Austin v Keefe, 402 U.S. 415, 418-419
     www.olcplc.com




                             (1971), “the usual rule is that equity does not enjoin a libel or slander and

                             that the only remedy for defamation is an action for damages.” Lothschuetz

                             v. Carpenter, 898 F.2d 1200, 1206 (6th Cir. 1990) (quoting Cmty. for Creative

                             Non-Violence v. Pierce, 814 F.2d 663, 672 (DC Cir. 1987)); Metro Opera

                             Ass’n, Inc. v. Local 100, Hotel Emps & Rest Emps. Int’l Union, 239 F.3d 172,

                             177 (2nd Cir. 2001) (collecting cases); see also American Malting Co. v.

                             Keitel, 209 F. 351, 354 (2nd Cir. 1913) (“Equity will not restrain by injunction

                             the threatened publication of a libel, as such, however great the injury to

                             property may be. This is the universal rule in the United States.”).

                                              COUNT I - FIRST AMENDMENT PRIOR
                                         RESTRAINT AS A VIOLATIVE SIVILLI “GAG ORDER”

                                   47.    The prior allegations are alleged word for word herein.


                                                                   12
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1004 Filed 01/30/20 Page 15 of 36




                                   48.   Count I asserts a theory whereby Plaintiff KEVIN LINDKE alleges

                             that the issuance of the Social Media Injunction does not involve the

                             interpretation and enforcement of a Michigan statute—a First Amendment

                             wrong recognized by Nichols v. Sivilli, No. 14-cv-3821 (WJM), 2014 U.S.

                             Dist. LEXIS 175391, 2014 WL 7332020 (D.N.J. Dec. 19, 2014).

                                   49.   A prior restraint is any law or order forbidding certain

                             communications when issued in advance of the time that such
OUTSIDE LEGAL COUNSEL PLC




                             communications are to occur. McGlone v. Bell, 681 F.3d 718, 733 (6th Cir.
     www.olcplc.com




                             2012).

                                   50.   The Social Media Injunction comes to this Court “with a heavy

                             presumption” of unconstitutionality under the First Amendment. Bantam

                             Books v. Sullivan, 372 U.S. 58, 70 (1963); TM v. MZ, 926 NW.2d 900, 911

                             (Mich. Ct. App. 2018).

                                   51.   Courts, too, are bound by the First Amendment. Citizens United

                             v. F.E.C., 558 U.S. 310, 326 (2010).

                                   52.   Defendant CYNTHIA A. LANE drafted the terms of the Social

                             Media Injunction.

                                   53.   Because Defendant CYNTHIA A. LANE is responsible for

                             enforcing her self-drafted the Social Media Injunction, her relationship to the

                             Social Media Injunction is not merely adjudicative.


                                                                    13
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1005 Filed 01/30/20 Page 16 of 36




                                   54.   This count for declaratory and/or alternative injunctive relief

                             seeks to redress deprivation of Plaintiff KEVIN LINDKE’s constitutional rights

                             via a challenge to the constitutionality of the gag orders issued by the St Clair

                             County Circuit Court; Plaintiff KEVIN LINDKE is not seeking money damages

                             but is seeking costs and attorney fees pursuant to 42 USC § 1988.

                                   55.   Because the Michigan non-domestic PPO statute does not

                             authorize the entry of a prior restraint, the Michigan Legislature did not have
OUTSIDE LEGAL COUNSEL PLC




                             any role in the enactment or creation of the Social Media Injunction but rather
     www.olcplc.com




                             by the unconstitutional acts of Defendant CYNTHIA A. LANE.

                                   56.   Defendant TIMOTHY DONNELLON further effectuated the

                             unconstitutional Social Media Injunction via and into the Law Enforcement

                             Information Network (“L.E.I.N.”) and criminalized First Amendment protected

                             speech.

                                   57.   Defendant TIMOTHY DONNELLON failed to halt or failed to

                             terminate the effectuation of the unconstitutional Social Media Injunction and

                             instead, contrary to the protections of the First Amendment, did enter into

                             the Law Enforcement Information Network (“L.E.I.N.”) the Social Media

                             Injunction and thereby criminalized First Amendment protected speech.

                                   58.   The Social Media Injunction violates the First Amendment to the

                             United States Constitution as impermissible prior restraint upon Plaintiff


                                                                    14
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1006 Filed 01/30/20 Page 17 of 36




                             KEVIN LINDKE by Defendants TIMOTHY DONNELLON and Defendant

                             CYNTHIA A. LANE.

                                   COUNT II - FIRST AMENDMENT PRIOR RESTRAINT “AS
                                 AUTHORITATIVELY CONSTRUED” THEORY UNDER SKINNER

                                   59.   The prior allegations are alleged word for word herein.

                                   60.   Count II alternatively asserts a theory whereby the Michigan non-

                             domestic PPO statute is not silent and instead statutory authorizes, as

                             authoritatively construed (see e.g. Exhibits C and M) the issuance of
OUTSIDE LEGAL COUNSEL PLC




                             general prior restraint gag orders based upon the Skinner “authoritative
     www.olcplc.com




                             construction” principle.

                                   61.   Under this state statute, a petitioner who is not a spouse, former

                             spouse, individual with child in common, individual in dating relationship, or

                             person residing or having resided in same household can seek an order of a

                             Michigan circuit court enjoining another from certain acts including entering

                             onto premises, threatening to sexually assault, kill, or physically injure

                             petitioner or a named individual, and other such acts or activities See MCL

                             600.2950a(3).

                                   62.   Under Michigan law, before such a PPO can enjoin a

                             respondent, “the [trial] court must make a positive finding of prohibited

                             behavior by the respondent before issuing a PPO.” Kampf v. Kampf, 237

                             Mich. App. 377, 386 (1999).


                                                                  15
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1007 Filed 01/30/20 Page 18 of 36




                                   63.   While the petition filed by Tina Troy does not allege any form of

                             physical harm, an ex parte PPO enjoined Plaintiff KEVIN LINDKE from

                             undertaking certain acts, given the authoritative construing of the Michigan

                             non-domestic PPO statute, without any pre-deprivation hearing.

                                   64.   While the petition filed by Tina Troy does not allege any form of

                             economic harm, an ex parte PPO enjoined Plaintiff KEVIN LINDKE from

                             undertaking certain acts, given the authoritative construing of the Michigan
OUTSIDE LEGAL COUNSEL PLC




                             non-domestic PPO statute, contrary to the long-standing principle that equity
     www.olcplc.com




                             will not enjoin libel due to the protections of the First Amendment.

                                   65.   This count for declaratory and/or alternative injunctive relief

                             seeks to redress deprivation of Plaintiff KEVIN LINDKE’s constitutional rights

                             via a challenge to the constitutionality of the Michigan non-domestic PPO

                             statute as authoritatively construed, see Skinner v Switzer, 131 S. Ct. 1289

                             (2011); Plaintiff KEVIN LINDKE is not seeking money damages but is

                             seeking costs and attorney fees pursuant to 42 USC § 1988.

                                   66.   The First and Fourteenth Amendments to the United States

                             Constitution establish Plaintiff’s rights to freedom of speech and expression.

                                   67.   The Michigan non-domestic PPO statute incorporates the

                             standards under MCL 750.411h, MCL 750.411i, and MCL 750.411s.




                                                                  16
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1008 Filed 01/30/20 Page 19 of 36




                                   68.   MCL 750.411h and MCL 750.411i both expressly exempts

                             “constitutionally protected activity” from its coverage.

                                   69.   MCL 750.411s expressly “does not prohibit constitutionally

                             protected speech or activity.” MCL 750.411s(6).

                                   70.   In Michigan, a trial court judge is resumed to know the law,

                             People v. Garfield, 166 Mich. App. 66, 79 (1988), including that Michigan

                             non-domestic PPO statute cannot enjoin constitutionally protected speech,
OUTSIDE LEGAL COUNSEL PLC




                             MCL 750.411s(6); MCL 750.411h(1)(c); MCL 750.411i(1)(d).
     www.olcplc.com




                                   71.   Despite this, Plaintiff KEVIN LINDKE has been enjoined via the

                             Social Media Injunction vis-à-vis by the Michigan non-domestic PPO statute

                             as authoritatively construed.3

                                   72.   A certified copy of the “March 4, 2019 PPO” containing the Social

                             Media Injunction, as an example, is attached hereto as Exhibit C.

                                   73.   Thusly, the Michigan non-domestic PPO statute has been

                             authoritatively construed to mean “posting comments about petitioner [Tina

                             Troy] on social media” is not constitutionally protected speech or activity.




                                   3  A certified copy of the “March 4, 2019 PPO” containing the Social Media
                             Injunction is attached hereto as Exhibit C.

                                                                   17
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1009 Filed 01/30/20 Page 20 of 36




                                   74.    Therefore, the Michigan non-domestic PPO statute permits the

                             entry of the Social Media Injunction as the Michigan non-domestic PPO has

                             been authoritatively construed.

                                   75.    Other individuals within St Clair County has been enjoined by the

                             St Clair County Circuit Court from conducting speech via Facebook in a

                             similar manner by the Michigan non-domestic PPO statute as authoritatively

                             construed.
OUTSIDE LEGAL COUNSEL PLC




                                   76.    By the way the Michigan non-domestic PPO statute has been
     www.olcplc.com




                             authoritatively construed, Michigan non-domestic PPO statute permitted the

                             unlawful entry of restraints on First Amendment protected speech despite

                             being illegal “prior restraint” under the First Amendment of the United States

                             Constitution.

                                   77.    Plaintiff KEVIN LINDKE is not attacking or challenging the Social

                             Media Injunction itself but instead seeks declaratory and/or injunction relief

                             by targeting as unconstitutional the Michigan non-domestic PPO statute as

                             it has been authoritatively construed and may be attacked as explained and

                             authorized by Skinner v Switzer, 131 S. Ct. 1289 (2011).

                                   78.    As authoritatively construed, the Michigan non-domestic PPO

                             statute unlawfully and unconstitutionally permits the enjoinment of

                             constitutionally protected speech, on an ex parte basis, in violation of the


                                                                   18
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1010 Filed 01/30/20 Page 21 of 36




                             First Amendment when prohibiting Plaintiff KEVIN LINDKE from posting

                             comments about petitioner [Tina Troy] on social media.

                                   79.   By the Michigan non-domestic PPO statute having been

                             construed in manner done, the Michigan non-domestic PPO statute has

                             caused Plaintiff KEVIN LINDKE to be unable to speak online and/or via

                             Facebook to the followers of his social media campaign regarding his own

                             daughter “OGL” as it regards Tina Troy and her legal campaign.
OUTSIDE LEGAL COUNSEL PLC




                                   80.   The Michigan non-domestic PPO statute does not permit the
     www.olcplc.com




                             vacation of the Social Media Injunction in full or to immediately challenge the

                             entry of an ex parte PPO before an appellate court, but rather only to

                             thereafter to file a post-final order motion to terminate the continued future

                             legal effectiveness of such prior restraint upon individuals like Plaintiff KEVIN

                             LINDKE who have been imposed with such prior restraint without notice or

                             the opportunity to be heard.

                                   81.   The Michigan non-domestic PPO statute, as authoritatively

                             construed, is a law existing and being utilized, as effectuated on March 4,

                             2019 pursuant to that authoritative construction, in violation of the First

                             Amendment to the United States Constitution.

                                   82.   Injury in the form of four (4) possible contempts of court was

                             being sought against Plaintiff KEVIN LINDKE by non-party Tina Troy based


                                                                    19
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1011 Filed 01/30/20 Page 22 of 36




                             on the existence of the Michigan non-domestic PPO statute as it has been

                             authoritatively construed.

                                   83.    Even when an ex parte PPO order is terminated for future

                             effectiveness as provided by MCR 3.707(A)(1)(a), the Michigan non-

                             domestic PPO statute still imposes punishment (and thereby causes a chill

                             on free speech) for the receivers of a PPO containing prior restraint.

                                   84.    A permanent record of the issuance of a PPO, whether lawfully
OUTSIDE LEGAL COUNSEL PLC




                             issued or not, is entered into (and never removed from) the Law Enforcement

                             Information Network (“L.E.I.N.”), and is accessible by law enforcement
     www.olcplc.com




                             officers across the State of Michigan at any time.

                                   85.    In response to the four “motions” for contempt, four bench

                             warrants for the arrest of Plaintiff KEVIN LINDKE solely for exercising his

                             First Amendment rights to speak (without being subject to any prior restraint)

                             due to the existence of the Michigan non-domestic PPO statute as

                             authoritatively construed.4

                                   86.    Upon notice of the bench warrants, Plaintiff KEVIN LINDKE

                             voluntarily surrendered himself.



                                   4  To be clear however, this Count is not challenging any aspect of the contempt
                             proceedings but rather solely the constitutionality of the Michigan non-domestic PPO
                             statute itself. A plaintiff in a federal civil rights action is not required to exhaust any
                             provided state remedies before seeking relief in federal court. Patsy v. Bd. of Regents of
                             the State of Florida, 457 U.S. 496 (1982).

                                                                        20
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1012 Filed 01/30/20 Page 23 of 36




                                   87.   Plaintiff KEVIN LINDKE was required to post a total of $45,000

                             in cash in order to be released pending resolution of the contempt

                             proceedings solely premised on the unconstitutional Michigan non-domestic

                             PPO statute as authoritatively construed.

                                   88.   Having no other choice, Plaintiff KEVIN LINDKE posted the

                             $45,000 which is an extreme personal and financial hardship.

                                   89.   Having no other real or immediate remedy at law from the state
OUTSIDE LEGAL COUNSEL PLC




                             courts from having the unconstitutional Michigan non-domestic PPO statute
     www.olcplc.com




                             (as authoritatively construed) from being sought against him once again for

                             the same conduct and Plaintiff KEVIN LINDKE’s want, intentions, and desire

                             to make constitutionally-protected statements and posts (i.e. speech) about

                             Tina Troy, her and her family’s involvement with allowing OGL to come into

                             regular contact with a twice-convicted sex offender, and discuss the

                             involvement and failures of legal officers to protect OGL on the “Justice for

                             O[GL]” Facebook page, this federal lawsuit now follows.

                                   90.   “It has long been established that a prior restraint” from state

                             action “comes to a court ‘with a heavy presumption against its constitutional

                             validity.’” Procter & Gamble Co. v. Bankers Trust Co., 78 F.3d 219, 224 (6th

                             Cir. 1996), opinion clarified (May 8, 1996) (quoting Bantam Books v. Sullivan,

                             372 U.S. 58, 70 (1963)).


                                                                  21
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1013 Filed 01/30/20 Page 24 of 36




                                   91.   The Michigan non-domestic PPO statute, as authoritatively

                             construed, is patently unconstitutional as a form of prior restraint against

                             constitutionally protected speech.

                                   92.   The Michigan non-domestic PPO statute as authoritatively

                             construed and thereby has, is, and will continue to deprive Plaintiff KEVIN

                             LINDKE of his First Amendment rights to freedom of speech and expression.

                                   93.   Such action repeatedly violates the First Amendment to the
OUTSIDE LEGAL COUNSEL PLC




                             United States Constitution.
     www.olcplc.com




                                   94.   Each day of prior restraint on speech constituted separate and

                             cognizable infringement of the First Amendment, Nebraska Press Assn., 423

                             U.S. 1327, 1329 (1975), with any loss of First Amendment freedoms, for

                             even minimal periods of time, constituted irreparable harm, Elrod v. Burns,

                             427 U.S. 347, 373 (1976).

                                   95.   Defendant CYNTHIA A. LANE entered the Social Media

                             Injunction so as to give it legal effect via the authoritative construction of the

                             non-domestic Michigan PPO statute.

                                   96.   Defendant TIMOTHY DONNELLON further effectuated the

                             unconstitutional Social Media Injunction (from the authoritative construction

                             of the non-domestic Michigan PPO statute) via and into the Law Enforcement




                                                                    22
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1014 Filed 01/30/20 Page 25 of 36




                             Information Network (“L.E.I.N.”) and criminalized First Amendment protected

                             speech.

                                   97.   Defendant TIMOTHY DONNELLON failed to halt or failed to

                             terminate the effectuation of the unconstitutional Social Media Injunction

                             (from the authoritative construction of the non-domestic Michigan PPO

                             statute) and instead, contrary to the protections of the First Amendment, did

                             enter into the Law Enforcement Information Network (“L.E.I.N.”) the Social
OUTSIDE LEGAL COUNSEL PLC




                             Media Injunction and thereby criminalized First Amendment protected
     www.olcplc.com




                             speech.

                                   98.   The Social Media Injunction, via the authoritative construction of

                             the non-domestic Michigan PPO statute, violates the First Amendment to the

                             United States Constitution as impermissible prior restraint upon Plaintiff

                             KEVIN LINDKE by Defendants TIMOTHY DONNELLON and Defendant

                             CYNTHIA A. LANE.

                               COUNT III - DEPRIVATION OF PROCEDURAL DUE PROCESS “AS
                                AUTHORITATIVELY CONSTRUED” THEORY UNDER SKINNER

                                   99.   The prior allegations are alleged word for word herein.

                                   100. The minimum requirements of due process under the Fourteenth

                             Amendment includes written notice, the opportunity to be heard in person,

                             and to present evidence prior to any deprivation of rights, with the exception




                                                                  23
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1015 Filed 01/30/20 Page 26 of 36




                             for emergency circumstances for which an immediate post-deprivation

                             process must be provided.

                                   101. A party may maintain a procedural due process § 1983 claim in

                             federal court if he alleges and proves that there was a constitutional violation

                             under color of law and

                                          a.     the state did not have a remedy; or

                                          b.     the state had a remedy but it was deemed inadequate; or
OUTSIDE LEGAL COUNSEL PLC




                                          c.     the state had an adequate remedy in form, both
     www.olcplc.com




                                                 procedurally and in damages, but the state did not apply it

                                                 or misapplied its remedy. Hann v. Star Bank, 190 F.3d 708,

                                                 716 (6th Cir. 1999).

                                                    The State did not have a remedy

                                   102. When non-party Tina Troy filed an ex parte petition for issuance

                             of a personal protection order (PPO) pursuant Michigan law, Defendants

                             TIMOTHY DONNELLON and Defendant CYNTHIA A. LANE acted on the

                             comprehension       that   the    Michigan     non-domestic       PPO     statute    as

                             authoritatively construed5 did not require or provide Plaintiff KEVIN LINDKE


                                   5    See IME v DBS, 857 N.W.2d 667 (Mich. App. 2014). Similarly, in Kampf, the
                             Michigan Court of Appeals found that there is no procedural process violation under a
                             similar the Michigan domestic PPO statute. See Kampf v Kampf, 603 N.W.2d 295, 299
                             (Mich. App. 1999). The decision is nothing more than a summary decision as it does not
                             cite, follow, or analyze under the US Supreme Court’s test via weighed the three factors
                             specified in Mathews v. Eldridge, 424 U.S. 319 (1976).

                                                                       24
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1016 Filed 01/30/20 Page 27 of 36




                             with any prior written notice or the opportunity to be heard, as authorized by

                             the Michigan non-domestic PPO statute, when depriving him of his First,

                             Second, Fourth, Fifth, and Fourteenth Amendments rights.

                                   103. When non-party Tina Troy filed an ex parte petition for issuance

                             of a personal protection order (PPO) pursuant Michigan law, no emergency

                             situation existed to warrant the constitutional waiver of pre-deprivation

                             written notice and the opportunity to be heard prior to depriving Plaintiff
OUTSIDE LEGAL COUNSEL PLC




                             KEVIN LINDKE of his First, Second, Fourth, Fifth, and Fourteenth
     www.olcplc.com




                             Amendments rights.

                                   104. Thereafter, Plaintiff KEVIN LINDKE was not provided any

                             process or remedy prior to the actual deprivation of his First, Second, Fourth,

                             Fifth, and Fourteenth Amendments rights both facially and/or as applied.

                                   105. Therefore, the Michigan non-domestic PPO statute, either

                             facially or as applied, violates Plaintiff KEVIN LINDKE’s constitutional right

                             of procedural due process under the Fourteenth Amendment to the United

                             States Constitution.

                                 Alternatively, the State did not apply or misapplied its remedy

                                   106. In the alternative, the existence of the post-deprivation remedies

                             in non-emergency situations are not being reasonable applied or otherwise

                             misapplied.


                                                                   25
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1017 Filed 01/30/20 Page 28 of 36




                                   107. When undertaking ex parte deprivation of Plaintiff KEVIN

                             LINDKE, the Michigan non-domestic PPO statute only requires a scheduled

                             hearing within 14 days of entry of an ex parte PPO and yet does not require

                             a timely decision to a challenge to the issuance of an ex parte PPO.

                                   108. By then allowing the petitioner of the ex parte PPO to go first and

                             not timely complete his or her presentation, hearings on the requested

                             challenge to issued ex parte PPO are extended to an unreasonable amount
OUTSIDE LEGAL COUNSEL PLC




                             of time and thereby unreasonably delays a decision to a challenge to an ex
     www.olcplc.com




                             parte PPO all the while an ex parte PPO respondent like Plaintiff KEVIN

                             LINDKE is deprived of his First, Second, Fourth, Fifth, and Fourteenth

                             Amendments rights. See Johnson v. Morales, CA6 Case No. 17-2519, __

                             F.3d __ (6th Cir. 2020) (for due process, courts “measure the extent of the

                             private interest from the time of the suspension to the time a decision has

                             been reached in the post-suspension proceeding”).

                                   109. This has resulted in no immediate or reasonably timely method

                             challenging an unconstitutional ex parte PPO issued pursuant to the

                             Michigan non-domestic PPO statute.

                                    Alternatively, the State has a remedy but it is inadequate

                                   110. Even when the ex parte PPO is effectively challenged and

                             determined that is was improperly issued, an ex parte PPO respondent


                                                                  26
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1018 Filed 01/30/20 Page 29 of 36




                             suffers from the impingement on his or her good name and reputation as the

                             law enforcement agency that receives a true copy of an ex parte PPO—

                             rightfully or wrongfully rendered—enters the same, without requiring proof of

                             service, into L.E.I.N.

                                     111. Once in L.E.I.N., the issuance of the ex parte PPO remains listed

                             in L.E.I.N. permanently, regardless of the rightful or wrongful issuance of the

                             ex parte PPO.
OUTSIDE LEGAL COUNSEL PLC




                                     112. As such, even the post-deprivation remedy of terminating an
     www.olcplc.com




                             improperly issued ex parte PPO inadequately leaves a permanent scarlet

                             letter on the permanent record(s) involving Plaintiff KEVIN LINDKE when an

                             ex parte PPO is issued and an ex parte PPO respondent has no opportunity

                             to prevent the same from being entered with pre-deprivation notice and a

                             hearing.

                                     113. While an improperly issued ex parte PPO may be listed as

                             “terminated” in the L.E.I.N. system, the initially issuance of that the ex parte

                             PPO remains etched in L.E.I.N. forever, see MCL 600.2950a(19)(b) and

                             (20).

                                                        Due process is violated

                                     114. Under any or all of the three theories listed above, the procedural

                             safeguards employed under the Michigan non-domestic PPO statute are


                                                                    27
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1019 Filed 01/30/20 Page 30 of 36




                             insufficient to pass constitutional muster required by procedural due process

                             under the Fourteenth Amendment to the United States Constitution.

                                   115. Defendant TIMOTHY DONNELLON further effectuated the lack

                             of due process by entering the ex parte PPO into the Law Enforcement

                             Information Network (“L.E.I.N.”) in the absence of sufficient procedural due

                             process.

                                   116. Defendant TIMOTHY DONNELLON failed to halt or failed to
OUTSIDE LEGAL COUNSEL PLC




                             terminate the effectuation of the unconstitutional ex parte PPO in the
     www.olcplc.com




                             absence of sufficient procedural due process. and instead, contrary to the

                             protections of the Due Process Clause of the Fourteenth Amendment, did

                             enter into the Law Enforcement Information Network (“L.E.I.N.”) the ex parte

                             PPO and thereby permanently entered a permeant and unlawful mark on the

                             official governmental records of Plaintiff KEVIN LINDKE.

                                   117. The ex parte PPO against Plaintiff KEVIN LINDKE, facially and

                             as applied, violates the Fourteenth Amendment to the United States

                             Constitution.

                                                            DOCUMENTS

                                   118. Attached as Exhibit A is a copy of the Petition filed by Tina Troy

                             to seek a Personal Protection Order pursuant to MCL 600.2950a.




                                                                  28
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1020 Filed 01/30/20 Page 31 of 36




                                   119. Attached as Exhibit B is a certified copy of the Register of

                             Actions in the matter of Troy v Lindke.

                                   120. Attached as Exhibit C is a certified copy of the March 4, 2019

                             PPO, which contains the Social Media Injunction.

                                   121. Attached as Exhibit D is the first of four motions seeking to hold

                             Plaintiff KEVIN LINDKE in contempt of court solely due to his constitutionally

                             protected speech, which also contains the Bench Warrant for the arrest of
OUTSIDE LEGAL COUNSEL PLC




                             Plaintiff KEVIN LINDKE for exercising his constitutionally protected speech.
     www.olcplc.com




                                   122. Attached as Exhibit E is the second of four motions seeking to

                             hold Plaintiff KEVIN LINDKE in contempt of court solely due to his

                             constitutionally protected speech, which also contains the Bench Warrant for

                             the arrest of Plaintiff KEVIN LINDKE for exercising his constitutionally

                             protected speech.

                                   123. Attached as Exhibit F is the third of four motions seeking to hold

                             Plaintiff KEVIN LINDKE in contempt of court solely due to his constitutionally

                             protected speech, which also contains the Bench Warrant for the arrest of

                             Plaintiff KEVIN LINDKE for exercising his constitutionally protected speech.

                                   124. Attached as Exhibit G is a copy of a transcript of the arraignment

                             hearing in which a total full cash bond of $45,000 was required from Plaintiff

                             KEVIN LINDKE.


                                                                  29
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1021 Filed 01/30/20 Page 32 of 36




                                   125. Attached as Exhibit H is Plaintiff KEVIN LINDKE’s motion to

                             terminate (i.e. vacate) the March 4, 2019 PPO on inter alia First Amendment

                             grounds.

                                   126. Attached as Exhibit I is the fourth of four motions seeking to hold

                             Plaintiff KEVIN LINDKE in contempt of court solely due to his constitutionally

                             protected speech, which also contains the Bench Warrant for the arrest of

                             Plaintiff KEVIN LINDKE for exercising his constitutionally protected speech.
OUTSIDE LEGAL COUNSEL PLC




                                   127. Attached as Exhibit J is a Temporary Restraining Order issued
     www.olcplc.com




                             by US District Court Judge Janet T. Neff of the Western District of Michigan

                             similarly enjoining a state court judge for issuing injunctive orders in violation

                             of the First Amendment as a form of prior restraint.

                                   128. Attached as Exhibit K is a copy of the published Michigan Court

                             of Appeals decision in TM v MZ.

                                   129. Attached as Exhibit L is a copy of the Michigan non-domestic

                             PPO statute, MCL 600.2950a, together with MCL 750.411h, MCL 750.411i,

                             and MCL 750.411s.

                                   130. Attached as Exhibit M is an ex parte PPO issued by Judge

                             Lane’s Judicial Office on November 27, 2017 which enjoins respondent from

                             “posting info about Petitioner on social media.”




                                                                    30
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1022 Filed 01/30/20 Page 33 of 36




                                   131. Attached as Exhibit N is an ex parte PPO issued by Judge

                             Lane’s Judicial Office on August 14, 2018 which enjoins that respondent from

                             “referencing [that] Petitioner on social media, text, or internet.”

                                   132. Attached as Exhibit O is an ex parte PPO issued by Judge

                             Lane’s Judicial Office on February 12, 2018 which enjoins respondent from

                             “referencing Petitioner on social media, text, or internet.”

                                                             CONCLUSION
OUTSIDE LEGAL COUNSEL PLC




                                   133. Plaintiff KEVIN LINDKE has been deprived of his rights secured
     www.olcplc.com




                             by the First and Fourteenth Amendments to the United States Constitution

                             (to which he is entitled as a citizen of this Country) for which he seeks a

                             remedy pursuant to federal law.

                                                         RELIEF REQUESTED

                                   134. WHEREFORE, Plaintiff KEVIN LINDKE respectfully requests

                             this Court to award one or more of the following—

                                         a.    Issue a declaration that the Social Media Injunction is

                                               unconstitutional as creating illegal prior restraint of Plaintiff

                                               KEVIN LINDKE’s First and Fourteenth Amendment

                                               freedoms of free speech and expression and Defendants

                                               violated Plaintiff KEVIN LINDKE’s First and Fourteenth

                                               Amendment freedoms of free speech and expression;



                                                                    31
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1023 Filed 01/30/20 Page 34 of 36




                                         b.   Issue a declaration that the Michigan non-domestic PPO

                                              statute, as authoritatively construed, is unconstitutional as

                                              creating illegal prior restraint of Plaintiff KEVIN LINDKE’s

                                              First and Fourteenth Amendment freedoms of free speech

                                              and expression and Defendants violated Plaintiff KEVIN

                                              LINDKE’s First and Fourteenth Amendment freedoms of

                                              free speech and expression;
OUTSIDE LEGAL COUNSEL PLC




                                         c.   Issue a declaration the Michigan non-domestic PPO
     www.olcplc.com




                                              statute, as authoritatively construed and/or as applied,

                                              violates Plaintiff KEVIN LINDKE’s procedural due process

                                              rights under the Fourteenth Amendment;

                                         d.   To the extent not barred by federal law and/or to the extent

                                              that declaratory relief is unavailable, issue an injunction

                                              against   one    or    both   Defendants   to   enjoin   any

                                              unconstitutional actions complained above and/or the

                                              Michigan non-domestic PPO statute, as authoritatively

                                              construed and/or as applied; and




                                                                    32
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1024 Filed 01/30/20 Page 35 of 36




                                           e.      Award Plaintiff all applicable interest, costs, and attorney

                                                   fees pursuant to 42 U.S.C. § 1988.6

                              Date: January 30, 2020                         RESPECTFULLY SUBMITTED:

                                                                             /s/ Philip L. Ellison
                                                                             OUTSIDE LEGAL COUNSEL PLC
                                                                             PHILIP L. ELLISON (P74117)
                                                                             PO Box 107 · Hemlock, MI 48626
                                                                             (989) 642-0055
                                                                             (888) 398-7003 - fax
                                                                             pellison@olcplc.com
OUTSIDE LEGAL COUNSEL PLC




                                                                             ATTORNEY FOR PLAINTIFF
     www.olcplc.com




                                    6 Again, as noted, all references to “Defendant CYNTHIA A. LANE” means against
                             her in her official capacity and not in her judicial capacity. “Official capacity” suits are, “in
                             all respects other than name, to be treated as a suit against the entity” they serve.
                             Kentucky v. Graham, 473 U.S. 159, 166 (1985). An official-capacity suit “imposes liability
                             on the entity that [s]he represents.” Brandon v. Holt, 469 U.S. 464, 471-472 (1985). In
                             other words, this case is actually against the State of Michigan. “When a state court judge
                             is sued in his [or her] official capacity, the suit is essentially against the state.” Muhammad
                             v. Paruk, 553 F. Supp. 2d 893 (E.D. Mich. 2008). “Congress undoubtedly intended… to
                             authorize fee awards payable by the States when their officials are sued in their official
                             capacities.” Hutton v Finney, 437 U.S. 678, 693-694 (1978). “Hence the substantive
                             protections of the Eleventh Amendment do not prevent an award of attorney's fees
                             against [state] officers in their official capacities.” Id. at 693.

                                                                           33
                            Case 4:19-cv-11905-MFL-APP ECF No. 21, PageID.1025 Filed 01/30/20 Page 36 of 36




                                                     CERTIFICATE OF SERVICE

                                   I, the undersigned attorney of record, hereby certify that on the date

                             stated below, I electronically filed the foregoing with the Clerk of the Court

                             using the ECF system which will send notification of such filing to all counsel

                             or parties of record.

                              Date: January 30, 2020                RESPECTFULLY SUBMITTED:

                                                                    /s/ Philip L. Ellison
                                                                    OUTSIDE LEGAL COUNSEL PLC
OUTSIDE LEGAL COUNSEL PLC




                                                                    PHILIP L. ELLISON (P74117)
                                                                    PO Box 107 · Hemlock, MI 48626
     www.olcplc.com




                                                                    (989) 642-0055
                                                                    (888) 398-7003 - fax
                                                                    pellison@olcplc.com

                                                                    ATTORNEY FOR PLAINTIFF




                                                                   34
